     Case 1:20-cv-00092-HSO-JCG Document 86 Filed 02/26/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


TAMARA “MISTI” EAKER                         §                       PLAINTIFF
                                             §
                                             §
v.                                           §     Civil No. 1:20cv92-HSO-JCG
                                             §
                                             §
CITY OF MOSS POINT,                          §                    DEFENDANTS
MISSISSIPPI; MARIO KING; and                 §
JOHN DOES 1-5                                §

           FINAL JUDGMENT OF DISMISSAL WITH PREJUDICE

      THIS MATTER IS BEFORE THE COURT on Defendants City of Moss Point,

Mississippi and Mario King’s Motion to Dismiss [70] for failure to state a claim upon

which relief can be granted under Rule 12(b)(6). The Court, after a full review and

consideration of the record in this case and relevant legal authority, finds that in

accord with its Order entered herewith,

      IT IS, ORDERED AND ADJUDGED, that this Civil Action is DISMISSED

WITH PREJUDICE as to all parties for failure to state a claim.

      SO ORDERED AND ADJUDGED, this the 26th day of February, 2021.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE
